DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawado et al. (US 2010/0204826) (“Sawado”) in view of Kamikawa et al. (US 2010/0215461) and Teramoto et al. (US 2020/0126823; Filed: Oct. 17, 2019) (“Teramoto”). Sawado discloses:
Claim 1: a carrier (FIG. 2, 10) traveling through a carrying passage (H11) disposed on a ceiling side (at 1), the carrier carrying a cassette (FOUP 3) that accommodates a workpiece (wafer), lifting the 
Sawado does not directly show:
Claim 1: a chuck table that holds the workpiece;
a carrying unit that carries the workpiece between the cassette placed in the cassette placing region and the chuck table.

Teramoto shows a similar device having:
Claim 1: a chuck table (131) that holds the workpiece (131 holds workpieces);
for the purpose of increasing flexibility of the processing unit by providing alternative sources of workpieces within the processing apparatus. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawado as taught by Teramoto and include Teramoto’s similar device having:
Claim 1: a chuck table that holds the workpiece;
for the purpose of increasing flexibility of the processing unit by providing alternative sources of workpieces within the processing apparatus.

Kamikawa shows a similar device having:

for the purpose of efficiently and automatically carrying workpieces between locations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawado as taught by Kamikawa and include Kamikawa’s similar device having:
Claim 1: a carrying unit that carries the workpiece between the cassette placed in the cassette placing region and the chuck table;
for the purpose of efficiently and automatically carrying workpieces between locations.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawado in view of Kamikawa, Teramoto, and Ito (US 2019/0031440). Sawado discloses all the limitations of the claims as discussed above.
Sawado does not directly show:
Claim 2: an opening-closing door that permits an operator to enter the partitioned space.

Ito shows a similar device having:
Claim 2: an opening-closing door that permits an operator to enter the partitioned space (paragraph [0051], 22b);
for the purpose of having an operator easily remove the cassette placed in the processing apparatus in order to inspect the workpieces in the cassette (paragraph [0051]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawado, Kamikawa, and Teramoto as taught by Ito and include Ito’s similar device having:
Claim 2: an opening-closing door that permits an operator to enter the partitioned space;
for the purpose of having an operator easily remove the cassette placed in the processing apparatus in order to inspect the workpieces in the cassette.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0164795 discloses OHT 11/12 transferring FOUP 3 to a level above processing unit 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652